DETAILED ACTION
Drawings
The replacement drawings were received on 7/27/21.  These drawings are accepted and overcome the previous objections. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “associated opening” of claims 1-3, 10-12, 21 “associated housing” of claims 3 and 9, “object” of claim 8, “associated housing” of claim 9, “object” of claims 8, 17, “first object” and “second object” of claim 20.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 9: The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on a review of the specification, “a securing means…configured to secure…items therein” should be interpreted to include “magnets, Velcro®, tape, sticky material or other adhesive means” [027] and any equivalents thereof and then goes on to disclose additional equivalents of adhesive means to be “clips, tabs, or the like” [030]. So “a securing means…for securing the items therein” will be interpreted to include: magnets, Velcro®, tape, sticky material or other adhesive means, clips, tabs, or the like. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10: each recites “ a first distal end of one of the plurality of items…a second distal end of any of the plurality of items”; this language is confusing and does not make sense because the items do not have two distal ends, the entire point of a distal end is that there is one and the other end is referred to as a proximal end making it unclear whether this is trying to recite that a second end of the same item extends from the opening or if it is trying to claim a second item and its distal end.
Claim 1: This claim recites in the last clause “difficult to access”, but this language is subjective.  This claim also recites “so that an associated at least one of the plurality of items received therein is readily accessible and is capable of being removed from the associated opening”; however, this “associated” language causes ambiguity. Additionally, this language is confusing because the claim only functionally recites any “items” such that no such capability would appear to be necessary to meet the claim because the claim still is not written to properly positively claim these “items”. Clarification or correction is requested.  
Claims 2: recites “the associated opening” and “associated items”; however, as discussed in reference to claim 1, this language in ambiguous and confusing. 
Claim 3: repeats the “associated opening” language the is confusing and then goes on to recite “an associated housing thereof”; however, no such language appears in applicant’s disclosure making it impossible to determine what the “associated housing” is or means in the context of the claim. The only language used to describe the compartments is “compartment” and not housing. Clarification or correction is requested.  
Claims 8, 17, and 20: each recites “an object”; however the preceding claim(s) already sets forth “items” and no “objects” are these the same or different items? Furthermore applicant’s disclosure does not recite the word “object” anywhere making it impossible to determine what exactly is being claimed. Furthermore this “object” is only functionally claimed so no object is actually required to be present to meet the claims which is unclear. Clarification or correction is requested.  
Claim 9: recites “an associated housing thereof”; however, no such language appears in applicant’s disclosure making it impossible to determine what the “associated housing” is or means in the context of the claim. The only language used to describe the compartments is “compartment” and not housing. Clarification or correction is requested.  
Claim 10: This claim recites in the last clause “difficult to access”, but this language is subjective.  This claim also recites “so that an associated at least one of the plurality of items received therein is readily accessible and is capable of being removed from the associated opening”; however, this “associated” language causes ambiguity. Additionally, this language is confusing because the claim only functionally recites any “items” such that no such capability would appear to be necessary to meet the claim because the claim still is not written to properly positively claim these “items”, making this claim language confusing. Clarification or correction is requested.  
Claims 10 and 19: each recites in the first lines “a tool configured to hold and organize items including makeup, cosmetics, and applicators therefor” and goes on to recite “the items”; however, the claim only appears to functionally recite “items and makeup, cosmetics, and applicators therefore”. It is unclear if applicant is attempting to positively claim these items in combination with the “tool” or case, if so applicant can amend the claim to recite “holding and organizing items including makeup, cosmetics, and applicators therefor”. For examination purposes, the claims will be treated as written which only requires the device be capable of holding any items. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taveroff (US 5586653).
Claim 1: Taveroff discloses a tool (P) configured to hold and organize things (see Figs 1-5) including makeup applicators (16; Col 4, 25-35), the tool comprising: a first and a second frame member (sides 24, Figs 1-3), at least one hinge axis (36, see Fig 3) located between and extending through to the first frame member and the second frame member (see Fig 3); and a plurality of compartments (see the tabs 48 and interior of 14, Fig 3) mounted to and configured to rotate with respect to the hinge axes (see Fig 3) with the plurality of compartments each including an opening or slot configured to receive the applicator handles (see Fig 3) and these openings are also capable of receiving a distal end of the applicator handles and the applicators are coated in cosmetic (Col 5, 46-50). Since the applicator handles are a constant diameter, the plurality of compartments can receive a distal end of the handle or a proximal end of the handle (as shown in Figure 3). The plurality of compartments are configured to move between a closed position (see Figs 1 & 5) where the associated slot/opening of each compartment is substantially parallel to the first frame member and the second frame member and an open position (see Fig 3). In the closed position, the applicators are received in the compartments and are held substantially parallel to the first frame member and the second frame member (see Figs 3 & 5) so that the applicators are “difficult” to access, and wherein in the open position the applicators extend away from the first frame member (see Fig 3) making the applicators readily accessible and capable of removal (see Fig 3). 
Claims 2-3: Taveroff discloses the openings in the form of slots (50) or slits configured to frictionally (Col 5, 30-33) retain the applicators in position (see Fig 3) so they enable expansion because that is what a friction fit means and this is the case in order to receive and retain the handles of the applicators because otherwise the device would not work as illustrated and described as holding the applicator handles in position via a friction (which is a press) fitting when rotated and as described above, the handles are a constant diameter so the openings receiving any portion of the handle means they are able to be configured to receive the distal end of the handles, as well. 
Claims 4 and 6: Taveroff discloses a lid (12) pivotally (35, Figs 2-3) connected to the second and first frame member. The lid is configured to pivot between a closed configuration (Fig 1) where the lid extends from the second frame member and the first frame member connecting them by being in contact with both of them along their full length (Fig 1) and an open configuration (Fig 3) where the lid extends up and away from the first and second frame members (Fig 3). When the lid is in the closed configuration, the compartments are not accessible from a top side (see Fig 1) and the lid receives a mirror (44) that can be utilized when the lid is in the open configuration (see Fig 3). 
Claims 7-8: Taveroff discloses a bottom (18) mounted to a bottom of the first and second frame members (see Fig 3) covering the bottom of the tool/housing and this bottom is configured to receive an object in the form of applicator items via stop member (58, see Fig 5) when the device is in the closed position (see Fig 5) so the object is accessible to a user when the compartments are in the open position (see Fig 3). 
Claim 9: Taveroff discloses the compartments securing the applicators in position when the various walls of the device are rotated (see Fig 5) and this constitutes a “securing means for the securing the items therein” because a series of tabs or clips use friction forces (Col 5, 30-33) to secure the items while they are stored in an internal cavity of the tool housing (P, Figs 1 & 5) and the friction fitting would be able to hold a distal end of each applicator/item because the diameter of the handles of the items are constant (as discussed above). 
Claim(s) 1, 4, 6-9 and 22, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu (US 6398027).
Claim 1: Ryu discloses a tool (10) configured to hold and organize a plurality of items (B1-B6) that can include cosmetic applicators; the tool comprising: a first frame member (26) and second frame member (24), at least one hinge axis (18) located between and connected to the first frame member and the second frame member; and a plurality of compartments (16a-16f) mounted to and configured to rotate with respect to the hinge axis (see Figs 1-2). Each compartment includes an opening (118, Fig 5) configured to receive a first distal end (see Fig 2) of an item and the plurality of compartments are configured to move between a closed position and an open position (see Figs 1-5). The compartments are substantially parallel to the first and second frame members (see Fig 2) when in the closed position so that an opposite proximal end of the item extends from the opening parallel to the first frame member and the second frame member (see Figs 1-5) making the items “difficult to access”. The open position is when at least one of the compartments extends away from the first and second frame members (see Fig 2) so that the items are readily accessible and capable of being removed from the opening (see Fig 2). 
Claims 4 and 6: Ryu discloses a lid (12) pivotally connected to the second frame member and the lid is configured to pivot between a closed configuration where the lid extends from the second frame member to the first frame member (see Fig 1) and an open position where the lid extends from the second frame member away from the first frame member (see Fig 2). The lid has a mirror (164) on its inside surface. 
Claims 7-8: Ryu discloses a bottom (bottom of 14) mounted to a bottom of the first and second frame members and covering a bottom of the tool (see Figs 1-2) and this surface is fully capable of receiving objects including the items stored therein. 
Claim 9: Ryu discloses the plurality of compartments each forming a housing and having a securing means in the form of a slot that mates with an interior projection (36, Fig 7) for securing the first distal end of the items therein. 
Claim 22: Ryu discloses the compartments individually rotating with respect to the axis in order to provide a splayed array (see Fig 2). 
Claim(s) 10 and 13, 15-18, as best understood, is/are rejected under 35 U.S.C. 103 as obvious over Chen (US 8186510). 
Claims 10, 13, 16-17: Chen discloses a tool kit (100) configured to hold and organize items, specifically tool heads in the form of screwdriver bits (99), the tool kit comprising: a first frame member (left wall in Figure 3), a second frame member (right wall in Figure 3), a first rotation axis (see Fig 8 & 10) located between and extending through a first side (upper corner of left wall in Figure 3) of the first frame member and a first side (upper corner of right wall in Figure 3) of the second frame member; a plurality of first compartments (41; Col 3, 10-25) mounted to and configured to rotate with respect to the first axis (Col 4, 10-20); a second plurality of compartments (41; Col 3, 10-25) mounted to and configured to rotate with respect to the second axis (see Fig 8 & 10; Col 3, 10-30). Each compartment of the first and second plurality of compartments includes an associated opening configured to receive a first distal end of different versions of the items in the form of different screwdriver tool heads (Col 3, 10-20) and the first plurality of compartments are configured to rotate with respect to the first axis from a closed position substantially facing the second axis (see Fig 8) to an open position (see Fig 10 & Col 4, 10-20) extending substantially upward from the first axis (Col 4, 10-20) and the second plurality of compartments are configured to rotate with respect to the second axis between a closed position substantially facing the first axis (see Fig 8) with the openings of the first and second plurality of compartments being parallel to the first and second frame members and the distal end of the plurality of items being parallel to the first and second frame members to an open position extending substantially upward from the second axis (see Fig 10 & Col 4, 10-20). Chen discloses a lid (30) pivotally connected (see Fig 5) to the second frame member (see Figs 2-3 & 5) with the lid being configured to pivot between a closed configuration blocking access to the compartments and the items received therein with the lid extending from the first frame member to the second frame member and an open configuration where the lid extends substantially upward from the second frame member (see Fig 5). A bottom (11) is mounted to a bottom of the first and second frame members (see Fig 2) to cover a bottom of the tool with an additional item (98) or object received on an inner surface of the bottom so that it is accessible when the compartments are in the open position (see Figs 5 & 10). Chen discloses a tool organizer to help keep various different items organized when stored and organized in such a way that they can be spring loaded for rotatable removal upon the lid opening to make the items stored within more accessible. The case of Chen is fully capable of holding and/or storing cosmetics or applicators that are sized similarly to the items of Chen. 
Claim 15: Chen discloses the invention of claim 13 and further discloses the lid being “configured to receive a mirror” since this is only a functional limitation and a mirror could be glued to the lid of Chen on an inner surface thereof for use when the device is in an open configuration.  
Claim 18: Chen discloses the invention of claim 10 and Chen further discloses the openings of the first compartments facing the openings of the second compartments which also means the second openings face the first openings. At least one of the second compartments does not align with at least one of the first compartments (see Fig 3) such that an item received in one of the first compartments extends from the first compartment across a portion of the tool without interference by the second compartments (see Fig 3).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 2-3, as best understood, is/are rejected under 35 U.S.C. 103 as obvious over Ryu (US 6398027) in view of Neuner (US 20020079280).
Claims 2-3: Ryu discloses the invention of claim 1 and teaches a detente protrusion and slot type snap fit arrangement (see Figs 5-7) for holding the items in the compartments. Ryu further discloses that any known attachment mechanisms can be used to secure the items in the compartments (Col 9, 10-20). Ryu discloses the invention essentially as claimed except for the snap fit being a snap fit arrangement including an expandable slot type snap fit. 
Neuner, however, discloses a container for housing cosmetics [0022] with a snap fitting connector that includes a series of expandable slots (48) [0018] in order to closely fit hold two elements together until sufficient force is applied for removal [0033-0034]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the tool of Ryu by providing the compartments with the snap fit arrangement taught by Neuner since this is just another form of known snap fit connections known in the art for securing two items together until removal is desired. 
Claim(s) 10, 13-21 and 23, as best understood, is/are rejected under 35 U.S.C. 103 as obvious over Ryu (US 6398027) in view of Lee (KR 10-1510130).
Claim 10: Ryu discloses a tool (10) configured to hold and organize a plurality of items (B1-B6) that can include cosmetic applicators; the tool comprising: a first frame member (26) and second frame member (24), at least one hinge axis (18) located between and connected to the first frame member and the second frame member; and a first plurality of compartments (16a-16f) mounted to and configured to rotate with respect to the hinge axis (see Figs 1-2). Each compartment includes an opening (118, Fig 5) configured to receive a first distal end (see Fig 2) of an item and the plurality of compartments are configured to move between a closed position and an open position (see Figs 1-5). The compartments are substantially parallel to the first and second frame members (see Fig 2) when in the closed position so that an opposite proximal end of the item extends from the opening parallel to the first frame member and the second frame member (see Figs 1-5) making the items “difficult to access”. The open position is when at least one of the compartments extends away from the first and second frame members (see Fig 2) so that the items are readily accessible and capable of being removed from the opening (see Fig 2). Ryu discloses that any number of compartments can be provided (Col 8, 45-50) and discloses the invention essentially as claimed except for a second plurality of compartments located opposite the first plurality of compartments on a second hinge axis located between the first and second frame members. 
Lee, however, teaches a tool (100) for holding and organizing a plurality of items including makeup (139 & 135) and applicators (160 & 170) the tool comprising: a front frame member and a rear frame member with a first hinge axis (133a) located between and connected to a first side of the first frame member and the second frame member and a second hinge axis (137a) located between and connected to a second side of the first frame member and the second frame member opposite the first hinge axis (see Fig 1). A first plurality of compartments are mounted to the base and configured to rotate with respect to the first axis (see Fig 1) and a second plurality of compartments mounted to the base and configured to rotate with respect to the second axis (see Fig 1) in order to allow a user to store more items in the tool. It is common sense that providing a second series of rotatable compartments results in an ability to store more items in the tool. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the organizing tool of Ryu by providing it with a second series of compartments hinge mounted to an opposite side of the base of the tool in view of Lee in order to allow a user to store more items in the tool from opposite sides as taught by Lee. The proposed modification is to duplicate the compartments of Ryu on the opposite side of the base of Ryu in view of Lee in order to allow for storing more items therein so the second series of compartments would possess all the same qualities and structure as the first plurality of compartments taught by Ryu thereby meeting the claim limitations. 
Claims 13 and 15: Modified Ryu discloses the invention of claim 10 and Ryu further discloses a lid (12) pivotally connected to the second frame member and the lid is configured to pivot between a closed configuration where the lid extends from the second frame member to the first frame member (see Fig 1) and an open position where the lid extends from the second frame member away from the first frame member (see Fig 2). The lid has a mirror (164) on its inside surface. 
Claims 16-17: Modified Ryu discloses the invention of claim 10 and Ryu further discloses a bottom (bottom of 14) mounted to a bottom of the first and second frame members and covering a bottom of the tool (see Figs 1-2) and this surface is fully capable of receiving objects including the items stored therein. 
Claim 18: Modified Ryu discloses the openings of the first plurality of compartments facing the openings of the second plurality of compartments because the proposed modification duplicates the compartments of Ryu and disposes them oppositely facing each other as taught by Lee. At least one of the first compartments is not aligned with at least one of the second compartments because the proposed modification would have a left-most of the first compartments that is not aligned with a right-most of the second compartments which also means that any item received in these compartments would be able to extend across the tool without interference from the other compartments as that is the proposed modification in view of Lee since Lee teaches the first and second compartments not interfering with each other when the tool is closed. 
Claims 19 and 21: Ryu discloses a tool (10) configured to hold and organize a plurality of items (B1-B6) that can include cosmetic applicators; the tool comprising: a first frame member (26) and second frame member (24), at least one hinge axis (18) located between and connected to the first frame member and the second frame member; and a first plurality of compartments (16a-16f) mounted to and configured to rotate with respect to the hinge axis (see Figs 1-2). Each compartment includes an opening (118, Fig 5) configured to receive a first distal end (see Fig 2) of an item and the plurality of compartments are configured to individually rotate between a closed position and an open position (see Figs 1-5). A lid (12) is pivotally connected to the second frame member and the lid is configured to pivot between a closed configuration where the lid extends from the second frame member to the first frame member (see Fig 1) and an open position where the lid extends from the second frame member away from the first frame member (see Fig 2). A bottom (bottom of 14) is mounted to a bottom of the first and second frame members and covers a bottom of the tool (see Figs 1-2) and this surface is fully capable of receiving objects including the items stored therein The compartments are substantially parallel to the first and second frame members (see Fig 2) when in the closed position so that an opposite proximal end of the item extends from the opening parallel to the first frame member and the second frame member (see Figs 1-5) making the items “difficult to access”. The open position is when at least one of the compartments extends away from the first and second frame members (see Fig 2) so that the items are readily accessible and capable of being removed from the opening (see Fig 2). Ryu discloses that any number of compartments can be provided (Col 8, 45-50) and discloses the invention essentially as claimed except for a second plurality of compartments located opposite the first plurality of compartments on a second hinge axis located between the first and second frame members. 
Lee, however, teaches a tool (100) for holding and organizing a plurality of items including makeup (139 & 135) and applicators (160 & 170) the tool comprising: a front frame member and a rear frame member with a first hinge axis (133a) located between and connected to a first side of the first frame member and the second frame member and a second hinge axis (137a) located between and connected to a second side of the first frame member and the second frame member opposite the first hinge axis (see Fig 1). A first plurality of compartments are mounted to the base and configured to rotate with respect to the first axis (see Fig 1) and a second plurality of compartments mounted to the base and configured to rotate with respect to the second axis (see Fig 1) in order to allow a user to store more items in the tool. It is common sense that providing a second series of rotatable compartments results in an ability to store more items in the tool. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the organizing tool of Ryu by providing it with a second series of compartments hinge mounted to an opposite side of the base of the tool in view of Lee in order to allow a user to store more items in the tool from opposite sides as taught by Lee. The proposed modification is to duplicate the compartments of Ryu on the opposite side of the base of Ryu in view of Lee in order to allow for storing more items therein so the second series of compartments would possess all the same qualities and structure as the first plurality of compartments taught by Ryu thereby meeting the claim limitations. 
Claim 20: Modified Ryu discloses the invention of claim 19 and Ryu further discloses the lid has a mirror (164) on its inside surface which is an object and the bottom is fully capable of receiving a second object or any object since it is a flat surface, it could also receive a mirror (note these objects are only functionally claimed).
Claim 23: Modified Ryu discloses the invention of claim 10 and Ryu further discloses the compartments individually rotating with respect to the axis in order to provide a splayed array (see Fig 2). 
Claim(s) 11-12, as best understood, is/are rejected under 35 U.S.C. 103 as obvious over Ryu (US 6398027) in view of Lee (KR 10-1510130) as applied to claim 10 above and further in view of Neuner (US 20020079280).
Claims 11-12: Modified Ryu discloses the invention of claim 10 and Ryu further teaches a detente protrusion and slot type snap fit arrangement (see Figs 5-7) for holding the items in the compartments. Ryu further discloses that any known attachment mechanisms can be used to secure the items in the compartments (Col 9, 10-20). Modified Ryu discloses the invention essentially as claimed except for the snap fit being a snap fit arrangement including an expandable slot type snap fit. 
Neuner, however, discloses a container for housing cosmetics [0022] with a snap fitting connector that includes a series of expandable slots (48) [0018] in order to closely fit hold two elements together until sufficient force is applied for removal [0033-0034]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the tool of modified Ryu by providing the compartments with the snap fit arrangement taught by Neuner since this is just another form of known snap fit connections known in the art for securing two items together until removal is desired. 
 Response to Arguments
Applicant's arguments filed 7/27/21 have been fully considered but they are not persuasive.
Applicant argues that the living hinge (36) of Taveroff does not connect to the first and second frame members (side walls of 10) because it is connected to the front wall (20). The hinge axis extends along a top of the front wall (20) and this front wall directly connects the first and second frame members so the hinge axis is connected to the first and second frame members as claimed. The claims do not require a hinge pin or a hinge of any kind and instead only recite “an axis”. So this argument is not persuasive. 
Applicant argues that the compartments formed by the notches (50) and tabs (48) are not compartments configured to receive a distal end of the plurality of items; however, applicant’s claims are only functionally reciting these items and the distal ends of the items. As discussed above, the distal ends of the items of Taveroff have a constant diameter that is the same size as the portions fitted into these notches, so the compartments of Taveroff are fully capable of receiving a distal end of the items. Applicant can positively claim the items and their distal ends being positioned within the opening to overcome this grounds of rejection. 
Applicant argues that Taveroff does not disclose the device having a closed position where the items extend from the openings parallel to the first and second frame members; this is incorrect (see Figs 2-3) the proximal ends of the items are illustrated as extending from the openings and the items and their proximal ends are illustrated as extending parallel (see Fig 2) to the left and right sides (first and second frame members) of the tool so Taveroff teaches these limitations. Again, it is noted that applicant’s claims only functionally recite these items so no items are required to be present, the device is only required to be capable of performing the claimed function. 
Applicant argues that Taveroff does not disclose the compartments being configured to expand, however, this is exactly how a friction fitting as illustrated and described by Taveroff works, so this argument is not persuasive. 
Applicant argues that Taveroff fails to teach the compartments including slits to enable expansion and again, this is addressed in the above rejection and the above paragraph because Taveroff teaches the compartments including a slit at the top and the bottom of the each compartment and these slits must expand slightly to friction fit the items and retain them in position as illustrated and disclosed by Taveroff (see Figs 2-3). 
Applicant argues that the lid of Taveroff is connected to the rear wall and not to the sidewalls; however, the lid is connected to the rear and the sidewalls because the entire device is one piece. Applicant can amend the claims to require that the lid directly connects to the second frame member along an entire length of the second frame member and does not connect to the first frame member when in the open position to overcome this interpretation. 
Applicant argues that Taveroff does not disclose the bottom being “configured for storing objects”; again it is pointed out that applicant is not positively claiming any items or objects so the bottom needs only be capable of receiving an object to meet the claim. Applicant can amend the claims to positively recite these items and objects to overcome the rejection. 
Applicant argues that Chen fails to teach the hinge axes connected to the first and second frame members; however, it is noted that the claims do not require the any type of hinge and only require “an axis” which is not a physical structure, so Chen discloses these limitations by disclosing a pair of hinges with an axis that extends through the side walls. Applicant can positively claim a hinge directly connected to the frame members to overcome this rejection instead of claiming an axis. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772